EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony A. Boiano (Reg. No. 77,544) on 02/22/2021.




	2.	(Currently Amended) A method of generating for display notifications based on [[the]] interests of guests, the method comprising:
	detecting a device accessing a local area network;
	transmitting, to [[the]] a server, a request for a set of device identifiers associated with the network that represent a set of devices identified as accessing the local area network frequently;
	receiving, from the server, the set of device identifiers, wherein one of the device identifiers of the set of device identifiers represents a display device;
	retrieving a device identifier for the device accessing the local area network;
	comparing each of the set of device identifiers to the retrieved device identifier;
	in response to comparing, determining that the retrieved device identifier does not match any of the device identifiers in the set of device identifiers;
	identifying the device associated with the device identifier as a guest device;
	accessing, via a database of user profiles, a guest user profile associated with the guest device;
	registering the guest user profile as a profile with limited control of the display device; [[and]]
	in response to registering the guest user profile as the profile with limited control:
		receiving a request for notifications from a guest user profile;
		retrieving, from the guest user profile, a set of interests;
		determining a set of media assets currently available that matches the set of interests from the guest user profile;

	generating for display, on the display device, a notification indicating the event of interest and the media asset; 
monitoring the local area network;
measuring a frequency of access for each device that accesses the local area network;
comparing the frequency of access for each device that accesses the local area network to a threshold;
based on the comparing, determining that the frequency of access for a new device is above a threshold; and
adding a new device identifier associated with the new device to the set of device identifiers.

	3.	(Cancelled)


 
	4.	(Original) The method of claim 2, wherein identifying the detected device identifier represents a guest device further comprises:
	retrieving, from the server, contact information associated with the set of
device identifiers;

	based on the searching, determining that the detected device identifier represents the guest device.

	5.	(Original) The method of claim 2, wherein determining a set of media assets currently available comprises:
	retrieving a list of favorite media assets associated with the guest user profile;
	retrieving a schedule of recordings associated with the guest user profile; and
	searching a program guide schedule for a media asset that matches at least one of 1) a media asset on the list of favorites, 2) a media asset on the schedule of recordings, or 3) a media asset in the set of interests of the user.

	6.	(Original) The method of claim 2, 
	wherein monitoring the set of media assets for the event of interest further comprises monitoring social media posts associated with the media assets; and 	wherein determining whether the event of interest has occurred comprises determining that one of the set of media assets is referenced in a number of the social media posts that exceeds a threshold.
	7.	(Original) The method of claim 2, further comprising:
	receiving a user selection of the generated notification from the guest device; and
	generating for display, on the display device, the media asset associated with the selected notification.

	8. 	(Original) The method of claim 7, further comprising:
	receiving a user selection, from the guest device, to rewind the media asset 
to the event of interest; and
	generating for display, on the display device, the media asset from the event of interest.

	9. 	(Currently Amended) The method of claim 2, further comprising:
	detecting that the guest device is no longer connected to the local area network; 	deleting the guest user profile as the profile with limited control of the display device; and
	terminating the monitoring of the set of media assets for the event of interest.

	10.	(Original) The method of claim 2, further comprising:
	receiving a user selection, from the guest device, to terminate notifications;
	deleting the guest user profile as the profile with limited control of the display device; and
	in response to receiving the user selection, terminating the monitoring of the set of media assets for the event of interest.

	receiving a user selection, from a device associated with a device identifier from the set of device identifiers, to mute notifications from the profile with limited control of the display device; and
	in response to receiving the user selection, terminating the monitoring of the set of media assets for the event of interest.

	12. 	(Currently Amended) A system of generating for display notifications based on [[the]] interests of guests, the system comprising control circuitry configured to:
	detect a device accessing a local area network;
	transmit, to [[the]] a server, a request for a set of device identifiers associated with the network that represent a set of devices identified as accessing the local area network frequently;
	receive, from the server, the set of device identifiers, wherein one of the device identifiers of the set of device identifiers represents a display device; retrieve a device identifier for the device accessing the local area network;
	compare each of the set of device identifiers to the retrieved device identifier;
	in response to comparing, determine that the retrieved device identifier does not match any of the device identifiers in the set of device identifiers;
	identify the device associated with the device identifier as a guest device;
	access, via a database of user profiles, a guest user profile associated with the guest device;

	in response to registering the guest user profile as the profile with limited control:
		receive a request for notifications from a guest user profile;
		retrieve, from the guest user profile, a set of interests;
		determine a set of media assets currently available that match the set of interests from the guest user profile;
		monitor the set of media assets for an event of interest;
		determine whether the event of interest to a user associated with the guest user profile has occurred in one of the media assets in the set of media assets; and
		generate for display, on the display device, a notification indicating the event of interest and the media asset; and
monitor the network;
measure a frequency of access for each device that accesses the network;
compare the frequency of access for each device that accesses the network to a threshold;
based on the comparing, determine that the frequency of access for a new device is above a threshold; and
add a new device identifier associated with the new device to the set of
device identifiers.

	13.	(Cancelled) 

	retrieve, from the server, contact information associated with the set of device identifiers;
	search for the detected device identifier in the retrieved contact information; and
	based on the searching, determine that the detected device identifier represents the guest device.

	15.	(Currently Amended) The system of claim 12, wherein the control circuitry configured to determine a set of media assets currently available is configured to[[ s]]:
	retrieve a list of favorite media assets associated with the guest user profile; 	retrieve a schedule of recordings associated with the guest user profile; and 
	search a program guide schedule for a media asset that matches at least one of 1) a media asset on the list of favorites, 2) a media asset on the schedule of recordings, or 3) a media asset in the set of interests of the user.


	wherein the control circuitry configured to monitor the set of media assets for the event of interest further is configured to monitor social media posts associated with the media assets; and
	wherein the control circuitry configured to determine whether the event of interest has occurred is configured to determine that one of the set of media assets is referenced in a number of the social media posts that exceeds a threshold.

	17.	(Original) The system of claim 12, wherein control circuitry is further configured to:
	receive a user selection of the generated notification from the guest device; and
	generate for display, on the display device, the media asset associated with the selected notification.

	18. 	(Original) The system of claim 17, wherein control circuitry is further configured to:
	receive a user selection, from the guest device, to rewind the media asset to the event of interest; and
	generate for display, on the display device, the media asset from the event 	of interest.


	detect that the guest device is no longer connected to the local area network;
	delete the guest user profile as the profile with limited control of the display device; and
	terminate the monitoring of the set of media assets for the event of interest.
	20.	(Original) The system of claim 12, wherein control circuitry is further configured to:
	receive a user selection, from the guest device, to terminate notifications; 	delete the guest user profile as the profile with limited control of the display device; and
	in response to receiving the user selection, terminate the monitoring of the set of media assets for the event of interest.

	21.	(Original) The system of claim 12, wherein control circuitry is further configured to:
	receive a user selection, from a device associated with a device identifier from the set of device identifiers, to mute notifications from the profile with limited control of the display device; and
	in response to receiving the user selection, terminate the monitoring of the set of media assets for the event of interest.








Allowable Subject Matter
Claims 2, 4-12, 14-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “detecting a gust device by requesting and receiving device identifiers for all associated devices of a network from the network server wherein each of the set of the identifiers are compared against the detected device identifier to determine a guest device when a match is not found and identifying the detected device as a guest device based on the failed comparison and further accessing a database to retrieve a gust profile for the detected gust device, wherein the guest profile is registered but with limited control” and “monitoring the a device access of the network in order to add the device identifier to the list of network devices responsive to the frequency of network access exceeding a threshold” in combination with the other limitations taken as a whole as recited in claims 2 and 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felt USPG_Pub. 2012/0072944 discloses seamless streaming from different devices on a local area network-see fig. 1, entire Para. 17.  However Felt does not teach or disclose the features of claims 2 and 12 considered as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY BANTAMOI/Examiner, Art Unit 2423